Citation Nr: 0609655	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  03-31 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. What evaluation is warranted from March 7, 2002 to March 
25, 2003, for post-traumatic stress disorder (PTSD)?

2. What evaluation is warranted from March 26, 2003, for 
PTSD?


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to service 
connection for PTSD and assigned a 10 percent rating 
effective March 7, 2002.  In an April 2003 decision, the RO 
granted an increased rating effective March 26, 2003.  In 
February 2005, the Board remanded the veteran's appeal for 
further evidentiary development.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies. 


FINDINGS OF FACT

1.  For the period from March 7, 2002 to March 25, 2003, the 
veteran's PTSD was manifested by symptoms causing 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

2.  For the period from March 26, 2003, the evidence shows 
that PTSD was productive of more than an occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

3.  For the period from March 26, 2003 the preponderance of 
the evidence does not show occupational and social 
impairment, with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  For the period from March 7, 2002 to March 25, 2003, the 
veteran meets the criteria for a 30 percent rating for PTSD.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2005).

2.  Since March 26, 2003, the veteran's PTSD has met the 
criteria for a 50 percent rating, but not higher.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic 
Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.   The written notice provided in March 2002 
and April 2003 VA correspondence, as well as the October 2003 
statement of the case, amongst other documents, generally 
fulfill the requirements set forth under 38 U.S.C.A. 
§ 5103(a) to include any duty to inform the veteran to submit 
all pertinent evidence in his possession. 

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate 
development.  In this regard, the record shows that VA 
obtained all identified VA and private treatment records, 
including records from Cynthia Mueller, M.D.  The record also 
shows that the veteran was afforded multiple VA examinations 
to ascertain the severity of his PTSD. 

Hence the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 



The Claim

The veteran contends that his PTSD has been manifested by 
symptomatology that warrants the assignment of a higher 
evaluation.  It is requested that the veteran be afforded the 
benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2005).  In cases where the original rating assigned 
is appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

In a May 2002 rating decision, the RO granted service 
connection for PTSD and rated it under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 as 10 percent disabling, effective March 
7, 2002.   Thereafter, an April 2003 rating decision granted 
a 30 percent rating, effective March 26, 2003.

Diagnostic Code 9411 provides that a 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130.

A higher, 30 percent rating is warranted for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

If PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships then a 70 percent evaluation 
is in order.  Id.

The Period from March 7, 2002, to March 25, 2003

With the above criteria in mind, the Board notes that the 
record during this period includes one VA examination as well 
as VA treatment records that document the veteran's regular 
course of outpatient treatment.

VA treatment records from August 2002 to March 2003 include 
patient-reported feelings of being depressed as well as 
feelings of anger and problems controlling his temper.  

At an April 2002 VA examination, the patient reported trouble 
sleeping.  Specifically, he reported both that he had 
experienced frequent awakening during the night and a history 
of yelling in his sleep.  He described himself as angry, 
frustrated, depressed, startle prone, and prone to engage in 
isolative behavior.  On examination, the veteran displayed a 
defensive, withdrawn, guarded, and apprehensive clinical 
portrait.  His rate of speech was slow and his rhythm and 
rate were reduced.  The claimant seemed depressed with a 
completely flattened affect and almost no facial expression 
whatsoever.  He lent the attitude of someone who was very 
angry, wary, and irritated with things in general.  His 
memory was intact.  It was thereafter opined that "the bulk 
of his problems" were related to his non-service connected 
major depressive disorder.  The veteran's Global Assessment 
of Functioning (GAF) score was 70 to 75 due to PTSD alone.

The Board finds that the veteran's overall disability picture 
as reflected in the above reports, which include 
suspiciousness and chronic sleep impairment, lead to the 
conclusion that his PTSD is manifested by adverse 
symptomatology that equates to occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

Accordingly, the Board concludes, with resolution of doubt in 
the veteran's favor, that for this term the evidence supports 
a finding that his impairment is best approximated by the 
criteria for the 30 percent rating, but no more.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

As noted above, the criteria for the next higher evaluation, 
50 percent, requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  § 4.130.  As can be seen from the April 2002 
VA examination as well as the relevant VA treatment records, 
he suffers from depression, anger, and a flattened affect.  
Still, the April 2002 VA examination noted that the veteran 
had held the same job for many years, and that he had 
remained married to his spouse since 1971.

The Board furthermore notes that while an August 2002 VA 
treatment record listed the veteran's GAF score as 55, we 
lend greater credence to the April 2002 VA examination's GAF 
score of 70 to 75 because the VA examination, unlike the 
August 2002 VA treatment record, provided the veteran's GAF 
score due solely to his service-connected PTSD.  

In this regard, the American Psychiatric Association, 
Diagnostic and Statistical Manual, 46 (4th ed. 1994) (DSM-IV) 
states that a GAF score of between 51 and 60 indicates that 
the veteran has "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)." A 
GAF score of between 61 and 70 indicates that the veteran has 
"some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within in the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationship."  Finally, for a GAF 
score of between 71 and 80, DSM-IV indicates, of the veteran, 
that "[i]f symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning . . . ."  

While VA treatment records from August 2002 to March 2003 
show a flattened affect, a report of occasional suicidal 
ideation without plan, plus a report of self harm as well as 
a desire to hurt people when angered there was no history of 
acting out.  The record further notes occasional, patient-
reported improvement of his anger and depression, reports of 
no trouble sleeping, and a report that his work was going 
well.  Additionally, the April 2002 VA examiner concluded 
that the claimant's PTSD was mild and indeed had been 
compounded by a major depressive disorder that was recurrent, 
secondary to medical problems, and unrelated to military 
service or PTSD.

As to patient-reported problems with anger and with 
controlling his temper, there is no indication in the record 
that these did more than occasionally decrease his work 
efficiency.  As noted, the veteran continued during this time 
to remain employed by the same company for whom he had worked 
for over thirty years.  Despite the self-reported problems 
with anger, it remained controlled enough for him to have not 
lost or apparently in any way jeopardized his employment.  

The Period from March 26, 2003

With the aforementioned Diagnostic Code in mind, the Board 
notes that May 2003 to October 2005 VA treatment records show 
his complaints for intrusive thoughts, irritability at work, 
anxiety and sadness, poor sleep and occasional nightmares, 
anger, feeling overwhelmed and detached, and being easily 
startled.  

A September 2003 VA report to the veteran's employer 
recommended that the appellant be granted a 30-45 day period 
away from work to facilitate a specialized program of 
psychiatric therapy.  By October 2003, however, the veteran 
was not ready to participate in such a program.  Accordingly, 
he was placed in a weekly education and support group for 
combat veterans.

A September 2003 VA treatment record noted homicidal 
thinking, although the thought at the time was not well 
developed.  The veteran's own self-reported history indeed 
includes two records where he indicated that he felt less 
depressed.  See VA treatment records dated in June 2003 and 
July 2003.  The record, moreover, shows an improvement over 
time of his complaints regarding sleep, culminating in an 
October 2005 VA treatment record reporting that he "is 
sleeping better."   

Clinical observations in the treatment record from March 2003 
on noted the veteran experiencing problems with depression, 
anxiety, conduct that amounts to suspiciousness, chronic 
sleep impairment, paranoia, and/or flattened affect.  See VA 
treatment records dated May 2003 to October 2005; record from 
Dr. Mueller dated in March 2004.  Dr. Mueller also observed 
the veteran having problems with anxiety, difficulty 
concentrating, and fear of losing control.  The same 
September 2003 VA record that reported homicidal thinking 
includes a therapist's conclusion that the veteran was merely 
expressing frustrations with no intent or plan to act on any 
of these thoughts.  The examiner opined that the veteran's 
PTSD had significantly improved.  

As to the veteran's social impairment, the record includes 
the veteran's wife's concern for her husband's isolation.  
See VA treatment record dated December 2003.  A March 2004 VA 
treatment record, however, reported that the veteran and his 
wife were "getting along ok."  Insofar as industrial 
impairment is concerned, the veteran testified at his 
September 2004 personal hearing that his PTSD caused him to 
lose three to four months from work in 2003.  VA treatment 
records from March 2003 on, however, indicate an improvement 
over time of his complaints regarding how he is faring at his 
place of employment, culminating in an October 2005 VA 
treatment record that he is "functioning ok at work."

Since March 26, 2003 on, VA treatment records show the 
veteran's GAF scores ranging from a high of 60 to a low of 
38.  The lowest GAF scores were a September 2003 score of 38 
and a December 2003 score of 40.  The other available GAF 
scores were a June 2003 GAF score of 60, 50 in April 2004, 59 
in July 2004, 59 in September 2004, 58 in March 2005, and 50 
in October 2005.

The veteran underwent a VA examination in April 2003.  
Although the examination included a patient-reported history 
of intermittent suicidal ideation with no plan, the veteran 
summarily declared that "I would never kill myself."  
Furthermore, while the examination noted a history of 
insomnia marked by screaming and multiple nocturnal 
awakening, the veteran reported that his sleep had improved 
in the last five months following the commencement of 
prescription medication.  Additionally, although the claimant 
reported his increased irritability and diminished impulse 
control, including a "quick temper" at work, any 
interpersonal conflicts at his place of employment did not 
appear to have adversely impacted either his continuing 
employment prospects or relationships with supervisors in any 
lasting way.  Also, while he reported a very limited social 
support network outside his immediate family members, the 
April 2003 VA examination noted that he maintained, as 
before, his marriage to his wife of over thirty years.  
Finally, while the examination included an observation of 
flattened affect, the examiner noted that the veteran, whose 
overall demeanor was distressed and angry, was fully 
oriented, his speech clear and coherent.  He expressed no 
overtly delusional beliefs or evidence of formal thought 
disorder.  There was evidence of some psychomotor slowing, he 
spoke at a slow rate, and his memory was mildly impaired.  
There was no evidence of a thought disorder.  The examiner 
found a moderate increase in disability since April 2002, and 
assigned a GAF score of 59.

In May 2005, Katrina Christ, a private attorney, noted that 
the veteran's behavior was very unpredictable.  Current 
events, to include the on going conflict in Iraq, were 
reportedly very emotional for the appellant.  Further, Ms. 
Christ noted that the appellant was constantly worried and 
angry.

An October 2005 Social and Industrial Survey found that while 
the veteran was reportedly frequently late for work and took 
occasional absences, he continued to be employed by the same 
business enterprise where he had worked for thirty-four 
years.  It found no documentation of the veteran being 
disciplined or otherwise receiving counseling on the job.  It 
also found that while the veteran had been contemplating 
admitting himself to an inpatient PTSD program, when this was 
about to happen he changed his mind and started group therapy 
on an outpatient basis instead.  Also, it was again noted 
that he remained married and continued to live with his wife 
of approximately thirty-five years.  

Although it was reported that he can be extremely verbally 
and emotionally abusive toward family members, he was not 
found to have escalated his behavior to physical abusiveness.  
Similarly, while relations with family members remain 
difficult at times, the veteran manages to maintain at least 
some normal relationships with them, to the point of being in 
the process of selling his home to his daughter and her 
husband while he built another more isolative house for 
himself on their property.  A GAF score of 64 was noted.  The 
examiner opined that the veteran's symptoms had significantly 
impacted his ability to have satisfactory social and 
vocational relationships.  He was unable to relate to people.  
Hence, the examiner opined that the veteran's symptoms had 
worsened since his April 2003 VA examination.

The November 2005 VA examination included the patient's 
reported occasional suicidal ideation with no plans but 
concluded after a thorough evaluation that the veteran's PTSD 
"symptomatology remains mild, if at all present, and that 
the more significant impairment or moderate symptoms are 
those of major depressive disorder, which are not service 
related, but are clearly related to problems beginning in 
1992."  The examination reiterated that the veteran remained 
with his wife of about thirty-five years, thereby 
underscoring his ability to maintain at least some effective 
social relationships in spite of his reported problems.  It 
also notes that he continues to be employed by the same 
business enterprise where he has worked for approximately 
thirty-five years.  Also, the examiner specifically opined 
that the veteran's absences and overall poor motivation "are 
best described by depressive disorder rather than PTSD."  It 
was furthermore noted that the veteran's depressive disorder 
symptoms were mild to moderate at worst.  A GAF score of 
between 70 and 75 was noted.  

After carefully reviewing the veteran's claim, the Board 
finds that a 50 percent evaluation is in order for PTSD, but 
that the preponderance of the evidence is against a 70 
percent or higher evaluation therefor.  

In this regard, the Board first notes that the symptoms 
listed for rating psychiatric disorders are simply examples 
of the type and degree of the symptoms, or their effects, 
that would justify a particular rating.  The Board's analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme.  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  

Second, while it is clear that the veteran has been able to 
remain employed, and remain married to a clearly supportive 
and understanding spouse, the fact remains that the 
appellant's PTSD is productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect.  For example, an October 
2005 VA social worker found that PTSD significantly impacted 
the appellant's ability to establish social and vocational 
relationships.  That same examiner found that the appellant's 
symptoms had increased since the April 2003 VA examination.  
Given the level of anger and distress described at that time, 
as well as his quick temper, history of emotionally abusive 
behavior, psychomotor slowing, and slow rate of speech; the 
Board finds that under 38 U.S.C.A. § 5107, the record 
supports a 50 percent evaluation from March 26, 2003.  

The preponderance of the evidence, however, is against a 70 
percent rating for PTSD.  In this respect, while the record 
shows occasional reports of suicidal ideation, the appellant 
has contracted with his care providers and specifically 
stated that he would not engage in suicidal actions or 
gestures.  Further, as noted previously, despite his PTSD the 
appellant has still been able to maintain steady employment 
as well as his marriage.  There are no signs that PTSD is 
manifested by abnormal judgment or thinking.  His speech, 
while slow in rate, is not obscure, irrelevant, or illogical.  
There are no signs of near-continuous panic or depression.  
Finally, there is no evidence of periods of unprovoked 
physical violence, spatial disorientation, or a neglect of 
personal appearance and hygiene.  Hence, an evaluation in 
excess of 50 percent is not in order.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, except to the extent indicated, 
because the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's own statements to VA clinicians and 
the written statements submitted on his behalf by friends and 
family members to the RO.  While lay witnesses are competent 
to describe experiences and symptoms that result therefrom, 
because lay persons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the current severity of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
veteran's statements, as well as those of his friends and 
family members, addressing the severity of the claimant's 
PTSD are not probative evidence as to the issues on appeal.

Finally, in reaching this decision the Board considered the 
Court's decision in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 3, 2006), and the fact 
that the appellant was not provided advance notice addressing 
how an effective date would be assigned if the claim was 
allowed in part as is the situation in this case.  The Board 
finds, however, that the appellant was not prejudiced 
because, in this case, this decision assigns a 30 percent 
evaluation from the earliest possible effective date in the 
absence of a perfected appeal challenging the effective date 
from which service connection was assigned.  Further, with 
respect to the 50 percent rating assigned from March 26, 
2003, the evidence shows that the veteran was provided 
numerous opportunities prior to that date to submit evidence 
in support of his claim of entitlement to an increased rating 
which could have provided a basis for an earlier effective 
date.  As such, the evidence shows that the appellant was 
provided the opportunity to meaningfully participate in 
showing how his PTSD was 50 percent disabling prior to March 
26, 2003.  Given this fact, the Board finds any error to be 
harmless.  




ORDER

For the period from March 7, 2002 to March 25, 2003, a 30 
percent disability rating for PTSD is warranted, subject to 
the laws and regulations governing the award of monetary 
benefits.

For the period since March 26, 2003, a 50 percent evaluation 
for PTSD is warranted, subject to the laws and regulations 
governing the award of monetary benefits. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


